Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 11/02/2020. Claims 1-20, as amended, are currently pending and have been fully considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (U.S. Patent Publication No. 2020/0118091).
As per claim 1, 8 and 15, Patel discloses a computer-implemented method, comprising:
obtaining, by a point-of-sale (POS) machine, a credit payment code by scanning and parsing a two-dimensional code presented on a mobile computing device for making a payment, wherein the credit payment code is generated by a server;
([0012] In response to sending at least the authorization code, the method includes obtaining, from the server, authorization information via the second communication capability, where the authorization information at least includes an authorization grant token.);
decrypting, by a point-of-sale (POS) machine, the credit payment code based on asymmetric key decryption to obtain a credit payment token 
([0082] The security technology may be, for example, encryption /decryption technology (e.g., software or hardware). Although encryption /decryption is discussed primarily as being performed using a unique private key, alternative strategies include, but are not limited to encryption /decryption performed using public/private keys (i.e., asymmetric cryptography), or other encryption /decryption strategies known or yet to be discovered.);

parsing, by a point-of-sale (POS) machine, the credit payment token to obtain security content included in the credit payment token 
([0073] The server 130 also includes a security unit 955 for encrypting and decrypting messages. The server 130 receives an authorization request (sometimes also herein called an "AuthRequest") from the adapter module 100 (via a mobile device 150) and, if funds are available, returns an authorization grant (sometimes also herein called an "AuthGrant" or an "authorization grant token") for funds.);

determining, by a point-of-sale (POS) machine, that the payment associated with the credit payment code satisfies the security content (see fig. 8B); and
in response to determining that the payment associated with the credit payment code satisfies the security content, accepting, by the POS machine, the payment offline

([0116] This mechanism allows the system to seamlessly handle authenticated transactions in (temporary) offline mode, with the deferred acknowledgement and transaction messages performing the bookkeeping and cleanup when network connection is regained. The alternatives described above provide a unique way to artificially extend the authorization zone to include any location where the mobile device 150 can communicate with the server 130.); and

after accepting the payment offline, connecting, by the POS machine, to the server for verification and execution of the payment by the server at a predetermined time 
([0116] This mechanism allows the system to seamlessly handle authenticated transactions in (temporary) offline mode, with the deferred acknowledgement and transaction messages performing the bookkeeping and cleanup when network connection is regained. The alternatives described above provide a unique way to artificially extend the authorization zone to include any location where the mobile device 150 can communicate with the server 130.).

As per claims 2, 9 and 16, Patel discloses, wherein the security content includes transaction information and user identity information, and wherein the transaction information includes at least one of a generation time of the credit payment token, a predetermined time duration the credit payment code is valid, a random number corresponding to the credit payment token, the payment account information, or authorized payee information 
([0073] discusses the token [0075] The threshold may be payment accepting unit specific and can vary over a period of time. This optimal zone threshold is preferably reported to the mobile device 150 during an initial handshake.).

As per claims 3, 10 and 17, Patel discloses wherein the user identity information is encrypted using a public key, and wherein the transaction information is encrypted using a private key 
([0082] Although encryption /decryption is discussed primarily as being performed using a unique private key, alternative strategies include, but are not limited to encryption /decryption performed using public/private keys (i.e., asymmetric cryptography), or other encryption /decryption strategies known or yet to be discovered.).

As per claims 4, 11 and 18, Patel discloses wherein determining that the payment associated with the credit payment code satisfies the security content further includes determining the credit payment code is obtained at a point-in-time within the predetermined time duration, and wherein a predetermined time duration begins at generation of the credit payment token 
([0078] The preauthorization code can include a preauthorization amount, an expiration time, and a digital signature.).

As per claims 5, 12 and 19, Patel discloses wherein the two-dimensional code is valid for offline payment use for a predetermined number of times 
([0101] An authorization occurs in preparation for when the user enters the payment zone 102 (shown in FIGS. 1-2). An authorization expires in a set period of time (for example, five minutes), so if the mobile device 150 is still in the authorization zone 104 at the time of expiration,).

As per claims 6, 13 and 20, Patel discloses further comprising:
registering the POS machine to the server before obtaining the credit payment code 
 and

receiving a public key from the server for decrypting the credit payment code 
([0149] The secret encryption key is shared with the server 130, which enables the server 130 to decrypt the authorization code 1104 and encrypt the authorization grant token but not the mobile device 150. In some implementations, the encryption between server 130 and payment module 100 is accomplished by two pairs of public/private keys.).

As per claims 7 and 14, Patel discloses further comprising recording a credit payment after determining that the payment associated with the credit payment code satisfies the security content 
([0014] The method includes obtaining, from the payment accepting unit, a first notification indicating completion of a first transaction performed by a first user of a first mobile device (e.g., the mobile device 150, FIGS. 5 and 21) at the payment accepting unit and an amount of the first transaction.).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered. In response to the amendments and remarks, a new ground of rejection has been presented in view of Patel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.